Case 1:18-cv-22531-KMW Document 149 Entered on FLSD Docket 04/06/2020 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

    TROY ELDRIDGE,

           Plaintiff,
                                                            CASE NO. 1:18-cv-22531-KMW
    v.

    PET SUPERMARKET, INC.,

           Defendant.


                                       NOTICE OF APPEAL

          NOTICE IS HEREBY GIVEN that Plaintiff Troy Eldridge in the above-named case,

   hereby appeals to the United States Court of Appeals for the Eleventh Circuit the Order dismissing

   this action for lack of Article III standing (ECF No. 148). Pursuant to Federal Rule of Appellate

   Procedure 3(c)(3), Plaintiff states this is a putative class action, that a Magistrate Judge has

   recommended the certification of a class (ECF No. 89), but that the presiding District Judge has

   taken no action on the Magistrate’s recommendation.

                                                Respectfully submitted,

   April 6, 2020                                C AREY R ODRIGUEZ
                                                M ILIAN G ONYA , LLP
                                                1395 Brickell Avenue, Suite 700
                                                Miami, Florida 33131
                                                Telephone:    (305) 372-7474
                                                Facsimile:    (305) 372-7475

                                                By: /s/ Ruben Conitzer
                                                David P. Milian (Fla. Bar No. 844421)
                                                Juan J. Rodriguez (Fla. Bar No. 613843)
                                                Ruben Conitzer (Fla. Bar No. 100907)
                                                Email: dmilian@careyrodriguez.com
                                                        jrodriguez@careyrodriguez.com
                                                        rconitzer@careyrodriguez.com
                                                Counsel for Plaintiff Troy Eldridge
